Exhibit 10.1

 

***Text Omitted and Filed Separately with the Securities and

Exchange Commission.  Confidential Treatment Requested

Under 17. C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

Execution Copy

 

FOURTH AMENDMENT

TO

COLLABORATIVE RESEARCH, DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

 

This Fourth Amendment is entered into as of March 22, 2009 (“Fourth Amendment
Effective Date”), by and between Senomyx, Inc. (“Senomyx”) and Ajinomoto
Co., Inc. (“Ajinomoto”).  Capitalized terms used herein without definition shall
have the meaning provided therefor in the First Collaboration Agreement (as
defined below).

 

BACKGROUND

 

WHEREAS, Senomyx and Ajinomoto have previously entered into that certain
Collaborative Research, Development, Commercialization and License Agreement,
effective March 23, 2006, that certain First Amendment thereto, dated October 6,
2006, that certain Second Amendment thereto, dated April 24, 2007, and that
certain Third Amendment thereto, dated August 1, 2007 (collectively, the “First
Collaboration Agreement”), for […***…] Program I and […***…] Program II;

 

WHEREAS, the parties desire to extend the Collaborative Period with respect to
Senomyx […***…] Compounds; and

 

WHEREAS, the parties have agreed to amend the First Collaboration Agreement on
the terms set forth herein and enter into this Fourth Amendment for the purpose
of documenting such amendment as required by Section 17.7 of the First
Collaboration Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises, the parties hereby
agree to amend the First Collaboration Agreement as follows.

 

AGREEMENT

 

1.             Appendix A to the First Collaboration Agreement is hereby amended
by either adding or amending, as provided below, the following definitions:

 

“Collaborative Period” means (i) in the case of […***…] Program I the period
beginning on the Effective Date and ending three (3) years thereafter; and
(ii) in the case of […***…] Program II the period beginning on the Effective
Date and ending four (4) years thereafter, unless extended by Ajinomoto as
provided above.

 

2.             […***…] for […***…] Program II within […***…] of the Fourth
Amendment Effective Date.  After […***…], the Steering Committee will decide
whether it approves the same.

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3.             Section 3.3(C) of the First Collaboration Agreement is hereby
amended and restated in its entirety as follows:

 

“(C)         Extension of the Collaborative Period.  The original three (3) year
Collaborative Period for […***…] Program II is extended for one (1) year, and
thereafter, Ajinomoto shall have three (3) consecutive options (“Extension
Options”) to extend the Collaborative Period for […***…] Program II each for
consecutive one (1) year periods following the fourth year of the Collaborative
Period.  If Ajinomoto chooses to extend the Collaborative Period for […***…]
Program II, Ajinomoto must notify Senomyx at least […***…] prior to expiration
of the Collaborative Period.  In such event, the Collaborative Period of […***…]
Program II shall be extended for one (1) year; provided, however, that in no
event shall the Research Fee in the Collaborative Period so extended […***…]”

 

4.             The fourth sentence of Section 7.3 of the First Collaboration
Agreement is hereby replaced with the following two sentences:

 

“The Research Fees for the third year of the Collaborative Program shall be
[…***…].  The Research Fees for the fourth year of the Collaborative Program
shall be […***…], and thereafter, the same will be decided through good faith
negotiations between Senomyx and Ajinomoto.”

 

5.             By this Fourth Amendment, […***…] hereby agrees to reimburse
[…***…] for all actual and reasonable out-of-pocket costs incurred by […***…]
for […***…] from […***…] Program II in an amount not to exceed […***…], subject
to […***…] receipt from […***…] of reasonably persuasive written evidence of
such costs.  […***…].  […***…] will share […***…] with […***…], which will be
considered Confidential Information of […***…] under the First Collaboration
Agreement.

 

6.             Except as specifically amended by this Fourth Amendment, the
terms and conditions of the First Collaboration Agreement shall remain unchanged
and in full force and effect.

 

7.             The parties will agree upon a press release to announce the
execution of this Fourth Amendment and its material terms, the form of which
press release is attached as Appendix A to this Fourth Amendment.  After
issuance of such press release, Ajinomoto and Senomyx may each disclose to third
parties the information contained in such press release without the need for
further approval by the other party.

***Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 

8.             This Fourth Amendment will be governed by the laws of the
[…***…], as such laws are applied to contracts entered into and to be performed
entirely within such State.

 

9.             This Fourth Amendment shall be effective as of the date first
written above.

 

10.           This Fourth Amendment may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties, through their authorized officers, have
executed this Fourth Amendment as of the date set forth hereinabove.

 

 

SENOMYX, INC.

 

AJINOMOTO CO., INC.

 

 

 

By:

/s/ Kent Snyder

 

By:

/s/ Kiyoshi Miwa

 

 

 

 

 

Name:

Kent Snyder

 

Name:

Kiyoshi Miwa

Title:

President and Chief Executive Officer

 

Title:

Member of the Board & Corporate Vice President

 

 

 

 

 

Date:

3/23/09

 

Date:

3/23/2009

 

***Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

APPENDIX A
FORM OF PRESS RELEASE

 

[g114941kei001.gif]

 

SENOMYX ANNOUNCES THE EXTENSION OF ITS COLLABORATIVE RESEARCH, DEVELOPMENT,
COMMERCIALIZATION AND LICENSE AGREEMENT WITH AJINOMOTO CO., INC.

 

SAN DIEGO, CA — March X, 2009 — Senomyx, Inc. (NASDAQ: SNMX), a leading company
focused on using proprietary technologies to discover and develop novel flavor
ingredients for the food, beverage, and ingredient supply industries, announced
today the extension of one of its discovery and development programs with
Ajinomoto Co., Inc., which was originally established in March 2006.  The two
companies will continue to work together on an exclusive basis on the discovery,
development and commercialization of new flavor ingredients for use in the soup,
sauce and culinary aids, noodles, and bouillon product categories in Asia.  This
discovery and development program has been extended for one year with three
consecutive options of one year each that could further extend the
collaboration. Under the terms of the extension, discovery and development
funding paid by Ajinomoto to Senomyx will be at a higher level than for previous
years. In addition, Senomyx is entitled to specified payments upon the
achievement of milestones and royalty payments based on sales of Ajinomoto
products containing any flavor ingredients developed under the agreement.  This
extension does not impact the companies’ activities with existing flavor
ingredients covered by the collaborative agreement.

 

“Senomyx welcomes the opportunity to continue to work with Ajinomoto, a leading
worldwide manufacturer of food and culinary products, to discover and
commercialize new flavor ingredients,” said Kent Snyder, President and Chief
Executive Officer of Senomyx.  “Ajinomoto is a Japan-based global company and we
are pleased to extend our collaboration with them to take advantage of their
leading position in the Asian market.”

 

About Senomyx, Inc. (www.senomyx.com)

Senomyx is a leading company using proprietary taste receptor technologies to
discover and develop novel flavor ingredients in the savory, sweet, salt,
bitter, and cooling areas.  Senomyx has entered into product discovery,
development, and commercialization collaborations with seven of the world’s
foremost food, beverage, and ingredient supply companies: Ajinomoto Co., Inc.,
Cadbury plc, Campbell Soup Company, The Coca-Cola Company, Firmenich SA, Nestlé
SA, and Solae.  Nestlé is currently marketing products that contain one of
Senomyx’s flavor ingredients.  For more information, please visit
www.senomyx.com.

 

Forward-Looking Statements

Statements contained in this press release regarding matters that are not
historical facts are “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995. Because such statements are
subject to risks and uncertainties, actual results may differ materially from
those expressed or implied by such forward-looking statements. Such statements
include, but are not limited to, statements regarding: Senomyx’s ability to
identify and develop novel flavor ingredients that provide a sufficiently potent
effect; the capabilities of Senomyx’s flavor ingredients, Senomyx’s ability, or
Senomyx’s collaborators’ ability, to commercialize products incorporating
Senomyx’s flavor ingredients in foods and culinary products; the duration of
Senomyx’s collaborative, research, development, commercialization and license
agreement with Ajinomoto and whether Ajinomoto will elect its option to extend
the collaboration for any additional periods and Senomyx’s right to receive
research fees, milestone payments and royalties under its agreements with its
collaborators. Risks that contribute to the uncertain nature of the
forward-looking statements include: Senomyx is dependent on its product
discovery and development collaborators for all of Senomyx’s revenue; Senomyx is
dependent on its current and any future product discovery and development
collaborators to develop and commercialize any flavor ingredients Senomyx may
discover; Senomyx may be unable to develop flavor ingredients useful for
formulation into products; Senomyx or its collaborators may be unable to obtain
and maintain the regulatory approval required for flavor ingredients to be
incorporated into products that are sold; even if Senomyx or its collaborators
receive a regulatory approval and incorporate Senomyx flavor ingredients

 

4

--------------------------------------------------------------------------------


 

into products, those products may never be commercially successful; and
Senomyx’s ability to compete in the flavor ingredients market may decline if
Senomyx does not adequately protect its proprietary technologies. These and
other risks and uncertainties are described more fully in Senomyx’s most
recently filed SEC documents, including its Annual Report on Form 10-K, under
the headings “Risks Related to Our Business” and “Risks Related to Our
Industry.” All forward-looking statements contained in this press release speak
only as of the date on which they were made. Senomyx undertakes no obligation to
update such statements to reflect events that occur or circumstances that exist
after the date on which they were made.

 

Contact:

Gwen Rosenberg

Senomyx, Inc.

Vice President, Investor Relations & Corporate Communications

(858) 646-8369

gwen.rosenberg@senomyx.com

 

####

 

5

--------------------------------------------------------------------------------